Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 9, 2014

                                       No. 04-14-00435-CV

                        IN THE INTEREST OF J.R.P., Et al., Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01799
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        Appellant J.R. seeks to appeal an order signed on June 3, 2014 terminating her parental
rights to her children, J.R.P., J.R., J.R., J.R.R., J.R.R., J.R.R., J.R., and J.R. The order is titled
“Interlocutory Order of Termination as to [J.R.]” and does not adjudicate the parental rights of
any of the children’s fathers. Thus, this order does not dispose of all parties, and no severance
order appears in the record. An order that does not dispose of all parties and causes of action is
not final and appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001); City
of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988).

        It is therefore ORDERED that appellant J.R. show cause in writing within fourteen days
of the date of this order why this appeal should not be dismissed for lack of jurisdiction. All
appellate deadlines are suspended pending our determination of whether we have jurisdiction
over this appeal.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court